Judge Lewis
concurring in the result.
While I agree with the result reached, I respectfully disagree with that part of the majority opinion which holds that there was not sufficient evidence of mental and emotional injury to support a finding of serious personal injury. Serious personal injury can be established solely upon mental and emotional injuries, provided such injuries extend for some appreciable time beyond the incidents surrounding the crime itself. They must be more than the res gestae results present in every forcible rape or sexual offense. State v. Baker, 336 N.C. 58, 62-63, 441 S.E.2d 551, 554 (1994).
I believe that there was sufficient evidence of such mental and emotional injury in this case to support the jury’s verdict. The victim was a 71-year-old widow at the time she was raped and sodomized in her own home. She testified that after the attack, she was too frightened to go back to her home and that, as a result, she went to live with a niece. Even at the time of trial, nine months after the crime, the victim was still living with her niece. Clearly, the victim suffered men*197tally and emotionally as a result of the attack. These injuries did extend for an appreciable time beyond the incidents surrounding the crime itself and they are not the res gestae results present in every forcible rape or sexual offense. At age 71, when some professionals are forced to retire, the safety, comfort, and security of a person’s home is of incalculable worth to her piece of mind. To be terrorized, raped, then sodomized and forced thereby to flee the sanctity of one’s own dwelling is more than serious; it is near fatal. Accordingly, I would conclude that the victim’s mental and emotional injuries amounted to serious personal injury.